UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x AtAugust 15, 2011, the Registrant had14,759,369 shares of common stock outstanding and 1,000 shares of preferred stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 27 ITEM 4. CONTROLS AND PROCEDURES 27 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 28 ITEM 1A. RISK FACTORS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3. DEFAULT UPON SENIOR SECURITIES 28 ITEM 4. [REMOVED AND RESERVED] 28 ITEM 5. OTHER INFORMATION 28 ITEM 6. EXHIBITS 29 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets - June 30, 2011 and December 31, 2010 4 Unaudited Consolidated Statements of Operations and Comprehensive Loss - Three and Six Months Ended June 30, 2011 and2010 5 Unaudited Consolidated Statements of Cash Flows - Six Months EndedJune 30, 2011 and 2010 6 Notes to Unaudited Consolidated Financial Statements 8 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) June 30, 2011 December 31, 2010 Assets Current assets: Cash and cash equivalents $ $ Certificates of deposit Trading securities Accounts receivable, less allowance for doubtful accounts of $63,479 and $78,187, respectively Receivable from related parties - Short-term notes receivable Current portion of notes receivable Inventories, net Real estate held for sale Prepaid expenses and other current assets Assets held for sale - Total current assets Long-term notes receivable, less current portion Real estate held for sale Property and equipment, net of accumulateddepreciation and amortization Goodwill Marketable securities - available for sale Other assets Assets held for sale - Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Bank overdrafts - Margin loans - Accrued lawsuit settlement - Short-term notes payable Accounts and notes payable to related parties Current installments of long-term debt Liabilities associated with assets held for sale - Total current liabilities Long-term debt, less current installments Total liabilities Commitments and contingencies - - Equity: Preferred stock, $0.001 par value, 1,000,000 authorized, 1,000and 0 shares issued and outstanding, respectively 1 - Common stock, $0.001 par value, 50,000,000 authorized; 15,057,926 and 10,971,325 shares issued, respectively 14,670,269 and10,604,868shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost;387,657 and 366,457 shares, respectively ) ) Total American International Industries, Inc.equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income(Loss) (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenues $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Operating loss ) Other income (expenses): Interest and dividend income Gain on sale of assets - - Delta lawsuit settlement - - - Consulting service income - - Realized gains (losses) on the sale of trading securities ) ) Unrealized gains (losses) on trading securities ) ) ) Interest expense ) Other income Total other income (expense) ) ) Net income (loss)before income tax ) ) Income tax expense Net income (loss) from continuing operations, net of income taxes ) ) Income (loss) on disposal of discontinued operations - ) - Loss from discontinued operations, net of income taxes - ) ) ) Net income (loss) Net lossattributable to the noncontrolling interest Netincome (loss)attributable to American International Industries, Inc. $ ) $ $ ) $ Netincome (loss)per common share - basic and diluted: Continuing operations $ ) $ $ ) $ Discontinued operations ) ) ) Total $ ) $ $ ) $ Weighted average common shares - basic and diluted Comprehensive income (loss) Net income (loss) $ ) $ $ ) $ ) Unrealized gain (loss) on marketable securities ) Total comprehensive income (loss) ) ) Comprehensive loss attributable to the noncontrolling interest Comprehensive income (loss) attributable to American International Industries, Inc. $ ) $ $ ) $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Loss from discontinued operations, net of income taxes ) ) Net income (loss) from continuing operations ) Adjustments to reconcile net income (loss) from continuing operations to net cash used in operating activities from continuing operations: Depreciation and amortization Share-based compensation Shares received for consulting services - ) Gain on sale of assets - ) Realized (gains) losseson the sale of trading securities ) Unrealized losses on trading securities Change in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets Other assets - Accounts payable and accrued expenses ) Net cash used in operating activities from continuing operations ) ) Cash flows from investing activities from continuing operations: Purchase of trading securities ) ) Proceeds from sale of trading securities Proceeds from sale of equity investment - Proceeds from sale of real estate held for sale - Proceeds from sale of property and equipment - Purchase of property and equipment ) ) Purchase of real estate held for resale - ) Redemption of certificate of deposit - Investment in certificate of deposit ) ) Proceeds from notes receivable Loans to related parties ) ) Net cash provided by investing activities from continuing operations Cash flows from financing activities from continuing operations: Proceeds from issuance of common stock Net borrowings under lines of credit agreements and short-term notes Bank overdrafts - Proceeds from margin loans - Principal payments ondebt ) ) Payments for acquisition of treasury stock ) ) Net cashprovided by(used in) financing activities from continuing operations ) Net increase (decrease)in cash and cash equivalents from continuing operations ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 6 Six Months Ended June 30, Discontinued operations - SET: Net cashprovided by operations $
